DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The recitation of “control values” (par. 21, line 11) is believed to be --control valves--.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the flow of a coolant" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --flow of a coolant--.
Claims 2-10 are rejected based upon their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (US 2019/0135071).
Regarding claim 1, Hwang discloses a temperature control system for an electric vehicle (refer to Figs. 1-3), comprising: 

a battery temperature control system (including line 302-3) configured to control flow of a coolant through one or more heat exchangers (252, 310) to control a temperature of a battery system (350) of the electric vehicle; and
a power electronics temperature control system (including line 302-2) configured to control the flow of coolant through one or more heat exchangers (310) to control a temperature of one or more power electronics (460),
wherein, in a first configuration of the temperature control system (refer to the first configuration as can be seen from Fig. 3), the battery temperature control system and the power electronics temperature control system are thermally isolated (by means of three-way valves 320 and 360 isolating both systems), and, in a second configuration (refer to the second configuration as can be seen from Fig. 2), the battery temperature control system and the power electronics temperature control system thermally interact (by means of three-way valves 320 and 360 allowing interaction between both systems).

Regarding claim 2, Hwang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hwang further teaches at least two control valves (320, 360 and 420) that control the flow of coolant through the battery temperature control system (350) and the power electronics temperature control system (460).

Regarding claim 7, Hwang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hwang further teaches wherein, in the first configuration (Fig. 3), fluid within the battery temperature control system does not intermix with fluid within the power electronics temperature control system (by means of valves 320 and 360 as can be seen from Fig. 3), and wherein, in the second configuration (refer to Fig. 2), the fluid within the battery temperature control system intermixes with the fluid within the power electronics temperature control system (due to the connection made when opening valves 320 and 360).

Regarding claim 8, Hwang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hwang further teaches wherein the cabin temperature control system includes an outside air heat exchanger (230) and at least one inside air heat exchanger (242).

Regarding claim 11, Hwang discloses a method of operating a temperature control system of an electric vehicle, comprising:
directing a flow of coolant (a) through fluid conduits of a battery temperature control system (including line 302-3) to control a temperature of a battery system (350) of the electric vehicle and/or (b) through fluid conduits of a power electronics temperature control system (including line 302-1) to control the temperature of power electronics (460) of the electric vehicle; and
selecting between a first configuration and a second configuration (by means of valves 320 and 360) of the temperature control system, wherein, in the first 

Regarding claim 12, Hwang meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hwang further teaches wherein in the first configuration (refer to Fig. 3), the battery system and the power electronics are thermally isolated from each other, and in the second configuration (refer to Fig. 2) the battery system and the power electronics are thermally coupled together via the coolant.

Regarding claim 13, Hwang meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hwang further teaches wherein the flow of the coolant through the battery temperature control system and through the power electronics temperature control system is controlled by at least one control valve (420).

Regarding claim 14, Hwang meets the claim limitations as disclosed above in the rejection of claim 13. Further, Hwang further teaches wherein the at least one control valve is a four-way control valve (refer to Figs. 2-3).

Regarding claim 15, Hwang meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hwang further teaches selectively controlling (by means of valve 251 as can be seen from Figs. 2-3) the flow of a refrigerant through a cabin temperature control system (200) of the electric vehicle, wherein the cabin temperature control system controls a temperature of a passenger cabin of the electric vehicle (refer to par. 25, lines 1-6).

Regarding claim 16, Hwang meets the claim limitations as disclosed above in the rejection of claim 11. Further, Hwang further teaches wherein in the second configuration (refer to Fig. 2), the refrigerant in the cabin temperature control system thermally interacts with the coolant in the battery temperature control system and the power electronics temperature control system (by means of heat exchanger 220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0135071).
Regarding claim 3, Hwang meets the claim limitations as disclosed above in the rejection of claim 2. Further, Hwang further teaches the at least two control valves wherein one of the valves is a four-way control valve (420), but fails to explicitly disclose wherein the at least two control valves are four-way control valves.
However, it appears that the temperature control system of Hwang would operate equally well with at least two control valves being four-way control valves. Further, applicant has not disclosed that having at least two valves being four-way valves solves any stated problem, indicating simply that control valves 32 and 34 may be four-way valves as disclosed in Applicant’s printed publication, par. 28. Moreover, a person having ordinary skill in the art at the time the Applicant’s invention was filed would have recognized that a second four-way valve can be used if it were desirable to distribute flow of the coolant to a different section of the temperature control system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the at least two control valves from Hwang to both being four-way valves because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hwang.

Regarding claim 9, Hwang meets the claim limitations as disclosed above in the rejection of claim 8. Further, Hwang further teaches wherein the cabin temperature control system further includes a heat exchanger (252) connected in parallel with the at 
However, it appears that the temperature control system of Hwang would operate equally well with the heat exchanger being of the plate kind. Further, applicant has not disclosed that by using the plate kind solves any stated problem, indicating simply that “while a plate heat exchanger offers high heat transfer efficiency, a plate heat exchanger is not a requirement” as stated in par. 26 of the printed publication.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hwang such that the heat exchanger is a plate heat exchanger because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hwang.

Claims 4-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0135071) in view of Ohno (US 2014/0109613).
Regarding claims 4-5, Hwang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hwang further teaches wherein the cabin temperature control system includes a compressor (210), an outside air heat exchanger (230), and at least one inside air heat exchanger (242), wherein the temperature control system provides a cooling mode and a heating mode of the cabin by means of a temperature adjusting door 151, but fails to explicitly disclose a reversing valve, wherein the reversing valve switches between the cooling mode and the heating mode of the cabin.
However, Ohno teaches that it is known in the art of refrigeration, to provide a vapor compression refrigeration cycle comprising a reversing valve (13), wherein the 
One having ordinary skill in the art of refrigeration would recognize that by providing the cabin temperature control system including a reversing valve to switch between the cooling mode and the heating mode of the cabin, it will provide an alternate and effective way of providing heating or cooling to the cabin.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hwang by providing a reversing valve, wherein the reversing valve switches between the cooling mode and the heating mode of the cabin, in order to provide an alternate and effective way of providing heating or cooling to the cabin in view of the teachings by Ohno along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 10, Hwang meets the claim limitations as disclosed above in the rejection of claim 8. Further, Hwang further teaches a first expansion valve (251) adjacent to the plate heat exchanger (252) and a second expansion valve (240) adjacent to the at least one inside air heat exchanger (242), wherein, in a cooling mode (refer to Fig.3), the first expansion valve (251) is upstream of the plate heat exchanger (252) and the second expansion valve (240) is upstream of the at least one inside air heat exchanger (242), but fails to explicitly disclose wherein in a heating mode, the first expansion valve is downstream of the plate heat exchanger and the second expansion valve is downstream of the at least one inside air heat exchanger.

One having ordinary skill in the art of refrigeration would recognize that if in the cooling mode the first and second expansion valves are located upstream of the plate heat exchanger and the at least one inside air heat exchanger, by providing a reversing valve as taught by Ohno into the cabin temperature control system, the direction of the flow of refrigerant will be reversed such that the heating mode is created, and the first and second expansion valves will now be located downstream of the heat exchangers. An alternate and effective way of providing heating or cooling to the cabin will be achieved. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hwang such that in a heating mode, the first expansion valve is downstream of the plate heat exchanger and the second expansion valve is downstream of the at least one inside air heat exchanger, in order to provide an alternate and effective way of providing heating or cooling to the cabin in view of the teachings by Ohno along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0135071) in view of Gering (US 7,147,071).
Regarding claim 6, Hwang meets the claim limitations as disclosed above in the rejection of claim 1. Further, Hwang further teaches wherein each of the battery temperature control system and the power electronics temperature control system include a pump (340 and 410), and wherein the battery temperature control system further includes a heater (430), but Hwang fails to explicitly disclose wherein each of the control systems include an expansion tank.
However, Gering teaches a thermal management system for a vehicle, comprising a battery temperature control system (102) including an expansion tank (112), for housing the fluid that is circulated in the control system to aid in the adding or removal of heat from the battery (refer to col. 4, lines 56-60 and col. 5, lines 31-33).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hwang such that each of the control systems include an expansion tank in view of the teachings by Gering, in order to house the coolant circulated in the battery temperature control system and the power electronics temperature control system to aid in the adding or removal of heat.

Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0135071) in view of Hatakeyama (US 2017/0021698).
Regarding claim 17, Hwang discloses an electric vehicle, comprising: 
a body enclosing a cabin (refer to par. 25, lines 1-6, wherein the vehicle having an interior necessarily has a body that forms said vehicle), wherein a temperature in the cabin is regulated by a cabin temperature control system (including line 200);

one or more power electronics (460), wherein a temperature of the one or more power electronics is regulated by a power electronics temperature control system (including line 302-2); and
wherein the system selectively controls (a) thermally decouple (as can be seen from Fig. 3) the cabin temperature control system (flowing through 200 separately from the battery and the power electronics system), the battery temperature control system (flowing only through 302-3), and the power electronics temperature control system (flowing through 302-2) from each other, and (b) thermally couple at least two of the cabin temperature control system, the battery temperature control system, and the power electronics temperature control system together (refer to Fig. 2, wherein the battery temperature control system, and the power electronics temperature control system  are coupled together by means of valves 320, 360 and 420).
While Hwang discloses the selectively controlling the system, Hwanf fails to explicitly disclose a controller.
However, Hatakeyama teaches a vehicle-mounted temperature adjustment device, comprising a controller (5) that is configured to selectively thermally couple and decouple different temperature control systems (refer to 3, Figs. 3A-3C by means of valves 361 and 351), in order to provide an electronic control device such that components such as valves can be electrically connected to the controller (refer to par. 55, lines 1-8).

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Hwang by providing a controller, in order to provide more accurate control to the thermally coupling and decoupling selection in view of the teachings by Hatakeyama along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 19, Hwang as modified meets the claim limitations as disclosed above in the rejection of claim 17. Further, Hwang as modified further teaches wherein the controller thermally couples (refer to Fig. 2) the battery temperature control system, and the power electronics temperature control system together by (i) directing a fluid flowing through the battery temperature control system to flow through another of the power electronics temperature control system (by means of 320 and 360 as can be seen from Fig. 2).

Regarding claim 20, Hwang as modified meets the claim limitations as disclosed above in the rejection of claim 19. Further, Hwang as modified discloses two control valves (320 and 360), and wherein selectable configurations of the two control valves (i) thermally decouples the cabin temperature control system, the battery temperature control system, and the power electronics temperature control system from each other (refer to Figs. 2-3, wherein in Fig. 2, control valve 360 prevents the thermal 
While Hwang as modified discloses the two control valves (three-way valves), Hwang fails to explicitly disclose said control valves being four-way control valves.
However, it appears that the electric vehicle of Hwang would operate equally well with the two valves being four-way control valves. Further, applicant has not disclosed that having the valves being four-way valves solves any stated problem, indicating simply that control valves 32 and 34 may be four-way valves as disclosed in Applicant’s printed publication, par. 28. Moreover, a person having ordinary skill in the art at the time the Applicant’s invention was filed would have recognized that substituting Hwang three way valves with four-way valves can be used if it were desirable to distribute flow of the coolant to a different section of the electric vehicle.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the control valves from Hwang to both being four-way valves because it appears to be an arbitrary design consideration which fails to patentably distinguish over Hwang.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2019/0135071), Hatakeyama (US 2017/0021698), and further in view of Ohno (US 2014/0109613).
Regarding claim 18, Hwang meets the claim limitations as disclosed above in the rejection of claim 17. Further, Hwang further teaches wherein the cabin temperature control system includes a compressor (210), wherein the temperature control system provides a cooling mode and a heating mode of the cabin by means of a temperature adjusting door 151, but fails to explicitly disclose a reversing valve, wherein the position of the reversing valve controls whether the cabin temperature control system is a cooling mode or in a heating mode to either cool or heat the air within the cabin.
However, Ohno teaches that it is known in the art of refrigeration, to provide a vapor compression refrigeration cycle comprising a reversing valve (13), wherein the reversing valve switches between a cooling mode and a heating mode (refer to the first sentence of par. 83) of a vehicle cabin (by means of 90).
One having ordinary skill in the art of refrigeration would recognize that by providing the cabin temperature control system including a reversing valve to control whether the cabin temperature control system is a cooling mode or in a heating mode to either cool or heat the air within the cabin, it will provide an alternate and effective way of providing heating or cooling to the cabin.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Hwang by providing a reversing valve, wherein the position of the reversing valve controls whether the cabin temperature control system is a cooling mode or in a heating mode to either cool or heat 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANA M VAZQUEZ/Examiner, Art Unit 3763